DENY; and Opinion Filed September 10, 2014.




                                             S    In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                          No. 05-14-00961-CV

                             IN RE FORD MOTOR COMPANY, Relator

                     Original Proceeding from the 160th Judicial District Court
                                       Dallas County, Texas
                                Trial Court Cause No. DC-13-10896

                                 MEMORANDUM OPINION
                             Before Justices FitzGerald, Francis, and Lewis
                                       Opinion by Justice Lewis
       Relator filed this petition for writ of mandamus requesting that the Court order the trial court to

enter an order severing each of the remaining plaintiffs’ claims into separate lawsuits. The facts and

issues are well-known to the parties so we do not recount them here. Ordinarily, to obtain mandamus

relief, a relator must show both that the trial court has clearly abused its discretion and that relator has

no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). Based on the record before us, we conclude relator has not shown it is entitled to the

relief requested at this time. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839–40

(Tex. 1992) (orig. proceeding). Accordingly, we DENY relator’s petition for writ of mandamus.




                                                           /David Lewis/
                                                           DAVID LEWIS
                                                           JUSTICE
140961F.P05